DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6, 8-14, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Sachs (US-2019/0122411), Pujades (US-2020/0058137, and Lin (US-10748350), of which were cited in the previous office action of 04/13/2022.  However, the combination does not fully teach the particularly recited method set forth in claim 1 for providing a two-dimensional (2D) image of the object as input to the trained machine learning model, wherein the trained machine learning model is a first trained machine learning model; obtaining a template three-dimensional (3D) mesh and a representative of a class of objects of interest that includes the object; generating, using the trained machine learning model, based on the template 3D mesh and the representative of the class, a rigged 3D mesh for the object; deforming and posing the rigged 3D mesh to match the 2D image, wherein the deforming and posing comprises: generating, using a second trained machine learning model, a vector field for the rigged 3D mesh based on the 2D image and the rigged 3D mesh of the object; predicting a plurality of bone rotations and transformations of the rigged 3D mesh using the vector field; and generating an alpha image based on the predicted plurality of bone rotations and transformations. Therefore, claim 1 is allowed.  Claims 2-6, 8, and 9 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 10 is allowed for the reasons set forth above for claim 1.  Claims 11-14, 16, and 17 each ultimately depend from claim 10, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 18 is allowed for the reasons set forth above for claim 1.  Claims 19, and 20 each ultimately depend from claim 18, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619